Exhibit 10.4

AMENDMENT NO. 4, dated as of March 11, 2015 (this “Amendment”), to the Credit
Agreement dated as of October 19, 2007, as amended and restated as of March 14,
2011, as further amended as of September 25, 2012 and as further amended as of
April 3, 2013, among Joseph T. Ryerson & Son, Inc., a Delaware corporation,
successor in interest to Ryerson Inc. (“Ryerson & Son”), Sunbelt-Turret Steel,
Inc., a Pennsylvania corporation (“Sunbelt-Turret”), Turret Steel Industries,
Inc., a Pennsylvania corporation (“Turret Steel”), Imperial Trucking Company,
LLC, a Pennsylvania limited liability company (“Imperial Trucking”),
Wilcox-Turret Cold Drawn, Inc., a Wisconsin corporation (“Wilcox-Turret”), Fay
Industries, Inc., an Ohio corporation (“Fay Industries”) and Ryerson Canada,
Inc., a Canadian corporation (“Ryerson Canada” and, together with Ryerson & Son,
the “Borrowers”), the lending institutions parties hereto, BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”), Bank of America,
N.A. (acting through its Canada branch), as Canadian agent, Bank of America,
N.A., Wells Fargo Capital Finance, LLC and General Electric Capital Corporation
as collateral agents, General Electric Capital Corporation, JPMorgan Chase Bank,
N.A. and Wells Fargo Capital Finance, LLC, as co-syndication agents, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, General Electric Capital Corporation
and Wells Fargo Securities, LLC, as joint lead arrangers and joint bookrunners,
and BMO Harris Bank, N.A., Deutsche Bank Securities Inc. and U.S. Bank National
Association, as documentation agents (as amended, restated, modified and
supplemented from time to time, the “Credit Agreement”); capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 13.9.1 of the Credit Agreement provides that the U.S. Borrowers
and the Administrative Agent may amend the Credit Agreement and the other Credit
Documents to implement the China Facility;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 4 Effective Date (as defined below), hereby amended by
replacing “and” with “,” in clause (ii) of the last paragraph of Section 10.2.5
and adding “and (xix)” immediately after “(xviii)”.

Section 2. Representations and Warranties, No Default. The U.S. Borrowers hereby
represent and warrant that as of the Amendment No. 4 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that representations and warranties that are qualified by materiality
are true and correct (after giving effect to any qualification therein) in all
respects on and as of the date hereof).



--------------------------------------------------------------------------------

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 4 Effective Date”) that the
Administrative Agent shall have received executed signature pages from the U.S.
Borrowers.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law. THIS AMENDMENT HAS BEEN NEGOTIATED, EXECUTED AND
DELIVERED AND SHALL BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF).

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the Borrowers, in each case under the
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of such
agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof. This Amendment shall constitute a Credit
Document for purposes of the Credit Agreement and from and after the Amendment
No. 4 Effective Date, all references to the Credit Agreement in any Credit
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the U.S. Borrowers hereby consents to this
Amendment and confirms that all obligations of such U.S. Borrower under the
Credit Documents to which such U.S. Borrower is a party shall continue to apply
to the Credit Agreement, as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JOSEPH T. RYERSON & SON, INC. By: /s/ Robert DeLaney Name: Robert DeLaney Title:
Treasurer

 

TURRET STEEL INDUSTRIES, INC. By: /s/ Robert DeLaney Name: Robert DeLaney Title:
Treasurer

 

SUNBELT-TURRET STEEL INC. By: /s/ Robert DeLaney Name: Robert DeLaney Title:
Treasurer

 

IMPERIAL TRUCKING COMPANY, LLC By: /s/ Robert DeLaney Name: Robert DeLaney
Title: Treasurer

 

WILCOX-TURRET COLD DRAWN, INC. By: /s/ Robert DeLaney Name: Robert DeLaney
Title: Treasurer

 

FAY INDUSTRIES, INC. By: /s/ Robert DeLaney Name: Robert DeLaney Title:
Treasurer

 

[Signature Page to the Amendment No. 4 to the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Stephen King Name:
Stephen King Title: Senior Vice President

 

[Signature Page to the Amendment No. 4 to the Credit Agreement]